Name: Decision of the EEA Joint Committee No 29/1999 of 26 March 1999 amending Annex II (technical regulations, standards, testing and certification) and Annex IV (energy) to the EEA Agreement
 Type: Decision
 Subject Matter: deterioration of the environment;  marketing;  energy policy;  electronics and electrical engineering;  consumption;  technology and technical regulations
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(02)Decision of the EEA Joint Committee No 29/1999 of 26 March 1999 amending Annex II (technical regulations, standards, testing and certification) and Annex IV (energy) to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0005 - 0013Decision of the EEA Joint CommitteeNo 29/1999of 26 March 1999amending Annex II (technical regulations, standards, testing and certification) and Annex IV (energy) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 17/1999 of the EEA Joint Committee of 26 February 1999(1).(2) Annex IV to the Agreement was amended by Decision No 17/1999 of the EEA Joint Committee of 26 February 1999.(3) Commission Directive 97/17/EC of 16 April 1997 implementing Council Directive 92/75/EEC with regard to energy labelling of household dishwashers(2), is to be incorporated into the Agreement.(4) Commission Directive 1999/9/EC of 26 February 1999 amending Directive 97/17/EC implementing Council Directive 92/75/EEC with regard to energy labelling of household dishwashers(3), is to be incorporated into to the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 4e (Commission Directive 98/11/EC) in Chapter IV of Annex II to the Agreement:"4f. 397 L 0017: Commission Directive 97/17/EC of 16 April 1997 implementing Council Directive 92/75/EEC with regard to energy labelling of household dishwashers (OJ L 118, 7.5.1997, p. 1), amended by:- 399 L 0009: Commission Directive 1999/9/EC of 26 February 1999 (OJ L 56, 4.3.1999, p. 46).The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) Annex I to Commission Directive 97/17/EC shall be supplemented with the texts as set out in Section 5 of Appendix 1 to Annex II to the present Agreement;(b) Annex V to Commission Directive 97/17/EC shall be supplemented with the texts as set out in Section 5 of Appendix 2 to Annex II to the present Agreement."Article 21. The following shall be added as Section 5 of Appendix 1 to Annex II to the Agreement:"Section 5Commission Directive 97/17/EC(household dishwashers)>PIC FILE= "L_2000266EN.000601.EPS">>PIC FILE= "L_2000266EN.000701.EPS">"2. The following shall be added as Section 5 of Appendix 2 to Annex II to the Agreement:"Section 5Commission Directive 97/17/EC(household dishwashers)>PIC FILE= "L_2000266EN.000801.EPS">>PIC FILE= "L_2000266EN.000901.EPS">"Article 3The following point shall be inserted after point 11e (Commission Directive 98/11/EC) of Annex IV to the Agreement:"11f. 397 L 0017: Commission Directive 97/17/EC of 16 April 1997 implementing Council Directive 92/75/EEC with regard to energy labelling of household dishwashers (OJ L 118, 7.5.1997, p. 1), as amended by:- 399 L 0009: Commission Directive 1999/9/EC of 26 February 1999 (OJ L 56, 4.3.1999, p. 46).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations:(a) Annex I to Commission Directive 97/17/EC shall be supplemented with the texts as set out in Section 5 of Appendix 5 to Annex IV to the present Agreement,(b) Annex V to Commission Directive 97/17/EC shall be supplemented with the texts as set out in Section 5 of Appendix 6 to Annex IV to the present Agreement."Article 41. The following shall be added as Section 5 of Appendix 5 to Annex IV to the Agreement:"Section 5Commission Directive 97/17/EC(household dishwashers)>PIC FILE= "L_2000266EN.001001.EPS">>PIC FILE= "L_2000266EN.001101.EPS">"2. The following shall be added as Section 5 of Appendix 5 to Annex IV to the Agreement:"Section 5Commission Directive 97/17/EC(household dishwashers)>PIC FILE= "L_2000266EN.001201.EPS">>PIC FILE= "L_2000266EN.001301.EPS">"Article 5The texts of Directives 97/17/EC and 1999/9/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 6This Decision shall enter into force on 27 March 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 7This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 148, 22.6.2000, p. 42.(2) OJ L 118, 7.5.1997, p. 1.(3) OJ L 56, 4.3.1999, p. 46.